DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 42, this claim is dependent upon claim 23, which claim 42 is dependent. Furthermore, the claim recites “wherein the second signal carries classical information”. Claim 23 recites “sending a second signal over the optical channel using a quantum cryptographic technique”, wherein the specification states “the methods comprises sending a first, classical message over an optical channel by encoding the message onto an optical carrier using a classical (non-quantum) communication technique and sending a second signal over the same optical channel using a quantum cryptographic technique ¶ [0011]. From the specification, there is not clear description as to what comprises “classical information”. The specification does try to tie “classical” with non-quantum, especially when it combines to the communication technique.  However, it is unclear characteristics information would require that would distinguish it as “classical”, when the specification seems to suggest “classical” as related to “non-quantum”. If “non-quantum” is what is required, then it is unclear how it would be transmitted along the second signal, which requires to be transmitted using a quantum cryptographic technique. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliott US PG PUB 2007/0133798.
Re claim 34, Elliott discloses a method of transmitting an eavesdropping-protected signal over an optical communications channel, comprising: Atty. Docket No.: MC1-029602 US PCT
Page 5 sending, time-domain multiplexed over the same optical channel and at the same wavelength (the bright data pulses may convey data from the ONU 425 to the OLT 420. The dim QKD optical pulses and the bright data pulses on the uplink 605 maybe transmitter over separate channels. Each channel may include a separate time slot, if TDM is employed ¶ [0042], such that if TDM were employed, then the signals would be interleaved via time slots along the same wavelength or channel), a classical message using a classical communications technique (Fig. 7 illustrates an uplink communication between ONU 425-1 through 425-N and OLT 420 wherein ONU may transmit data D1 over a first channel and wherein data D1 may be transmitted from ONU 425-1 using bright optical pulses¶ [0043] such that these bright pulses are of a classical communication technique as it is a bright pulse)and a second signal using a quantum cryptographic technique (Fig. 7 illustrate details of the uplink communication between ONUs 425-1 through 425-N and OLT 420 as ONU 425-1 may transmit QKD symbols or quantum key distribution symbols (QKD 1) over a second channel¶ [0043]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 25, 26, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott US PG PUB 2007/0133798.
Re claim 23, Elliott discloses a method of detecting eavesdropping on an optical communications channel, the method comprising: 
sending a first, classical message over an optical channel by encoding the message onto an optical carrier using a classical communications technique (Fig. 7 illustrates an uplink communication between ONU 425-1 through 425-N and OLT 420 wherein ONU may transmit data D1 over a first channel and wherein data D1 may be transmitted from ONU 425-1 using bright optical pulses¶ [0043] such that these bright pulses are of a classical communication technique); 
sending a second signal over the optical channel using a quantum cryptographic technique (Fig. 7 illustrate details of the uplink communication between ONUs 425-1 through 425-N and OLT 420 as ONU 425-1 may transmit QKD symbols or quantum key distribution symbols (QKD 1) over a second channel¶ [0043]). 
Furthermore, Elliott discloses quantum key distribution between ONUs 425-1 through 425-N and OLT 420. As shown, each ONU 420 includes an optical transmitter (T) for transmitting dim optical pulses to OLT 420 via passive splitter(s) 430 to distribute encryption key symbols using quantum cryptographic key distribution, Each optical transmitter (T) may include photon sources that produce single-photon optical pulses or weak attenuated optical pulses. OLT 420 includes an optical receiver (R) for detecting the dim optical pulses transmitted from the ONUs 425-1 through 425-N. Subsequent to receiving the encryption keys for each ONU 425, OLT 420 may encrypt data sent to each ONU 425 using a corresponding encryption keys from each ONU 425, OLT may encrypt data sent to each ONU 425 using a corresponding encryption key received from the respective ONU 425 via QKD ¶ [0041], such that both systems transmit and received encryption keys using QKD. 
Elliott does not explicitly disclose detecting eavesdropping of the classical message on the optical channel by detecting the eavesdropping of the second signal within the optical network system disclosed in Fig. 7. However, Elliott discloses that when very low level of matter of energy, such as individual photons, are used to distribute keys, the techniques of quantum cryptography permit the key distributor and receiver to determine whether any eaves dropping has occurred during the key distribution. 
At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Elliott before him or her, to modify the OLTs and ONUs operating with the use of quantum key distribution of Elliott to include the ability of detect and determine eavesdropping of Elliott because it combines prior art elements, according to known methods, to yield predictable results, in the case, enabling the system to be aware of any eavesdropping and therefore understand of systems security status.
Re claim 25, Elliott discloses all the elements of claim 23, which claim 25 is dependent.  Furthermore, Elliott disclose wherein the classical message and the second signal are sent at the same wavelength (the bright data pulses may convey data from the ONU 425 to the OLT 420. The dim QKD optical pulses and the bright data pulses on the uplink 605 maybe transmitter over separate channels. Each channel may include a separate time slot, if TDM is employed ¶ [0042], such that if TDM were employed, then the signals would be sent within different time slots along the same wavelength).   
Re claim 26, Elliott discloses all the elements of claim 23, which claim 26 is dependent. Furthermore, Elliott discloses comprising interleaving time slots for the classical message and second signal on the optical channel (the bright data pulses may convey data from the ONU 425 to the OLT 420. The dim QKD optical pulses and the bright data pulses on the uplink 605 maybe transmitter over separate channels. Each channel may include a separate time slot, if TDM is employed ¶ [0042], such that if TDM were employed, then the signals would be interleaved via time slots).   
Re claim 36, Elliott discloses all the elements of claim 23, which claim 36 is dependent. Furthermore, Elliott discloses. However, Elliott does not explicitly disclose receiving, over the same optical channel (a system in which the all of the signals are sent over the same optical fiber or optical channel, Fig. 7, that the classical messages and data are transmitted over it along together) and at the same wavelength, the first, classical message and the second signal (the bright data pulses may convey data from the ONU 425 to the OLT 420. The dim QKD optical pulses and the bright data pulses on the uplink 605 maybe transmitter over separate channels. Each channel may include a separate time slot, if TDM is employed ¶ [0042], such that if TDM were employed, then the signals would be sent within different time slots along the same wavelength).  
Re claim 42, this claim is dependent upon claim 23, which claim 42 is dependent. Furthermore, Elliott discloses wherein the second signal carries classical information. Claim 23 recites “sending a second signal over the optical channel using a quantum cryptographic technique”, wherein the specification states “the methods comprises sending a first, classical message over an optical channel by encoding the message onto an optical carrier using a classical (non-quantum) communication technique and sending a second signal over the same optical channel using a quantum cryptographic technique ¶ [0011]. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott as applied to claim 23 above, and further in view of Wang et al (herein Wang) US PG PUB 2018/0294961.
Re claim 24, Elliott discloses all the elements of claim 23, which claim 24 is dependent. Furthermore, while Elliott discloses a system concerning quantum key distribution. Elliott does not explicitly disclose sending the second signal over the optical channel using a quantum cryptographic technique comprises sending the second signal using a continuous variable quantum key distribution (CV-QKD) technique.  
However, Wang disclose quantum key distribution is a manner of implemented quantum private communication. This communication mode prevents information from being eavesdropped by a third party during transmission. Currently, quantum key distribution breaks down into continuous variable quantum key distribution and discrete variable quantum key distribution. Characterized by high compatibility with classical optical communication technologies, continuous variable quantum key distributions is developing very rapidly in the past ten or more years by congoing efforts made by scientific staff and has been commercialized by now. 
Elliott and Wang are analogous art because they are from the same field of endeavor, optical network using quantum key distribution. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Elliott and Wang before him or her, to modify the quantum key distribution of Elliott to include the continuous variable quantum key distribution of Wang because it combines prior art elements according to known methods to yield predictable results, in this case enabling a quantum key distribution system that has a high compatibility with the classical communication system, enabling for easier integration and inclusion of components and methods. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott as applied to claim 26 above, and further in view of O'Neill et al (herein O'Neill) US PG PUB 2004/0142695.
Re claim 27, the claim is dependent upon claim 26, which claim 27 is dependent. However, while Elliott discloses the use of a time division multiplexed system between the two signals. Elliott does not disclose wherein the interleaving is random. 
However, O’Neill discloses that consecutive time division multiplex access, TDMA, frames comprising timeslots allocating a first selection of the timeslot to uplink communication in each of a plurality of cells and allocating a second selection of time slots to downlink communicate in each of the plurality of cells, and when the number of times lots of each frame to be allocated to uplink communication rather than downlink is different for different cells, varying the allocation of at least some of the uplink and downlink timeslots in a random or pseudo-random sequence, Abstract. Specifically, allocating a first selection of timeslots to uplink communication in each of a plurality of cells (step s2); allocating a second selection of timeslots to downlink communication in each of the plurality of cells (step s4); and varying the allocation of at least some of the uplink and downlink timeslots in a random or pseudo-random sequence in each cell (step 6) ¶ [0042]. 
Elliott and O’Neill are analogous art because they are from the same field of endeavor, optical systems employing time division multiplexing. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Elliott and O’Neill before him or her, to modify the timeslots of Elliott to include the ability to have some of the timeslots be allocated in a random sequence of O’Neill because it combines prior art elements according to known methods to yield predictable results, in this case, enabling a timeslot be used to multiple both cells or communication units, thereby increasing the flexibility of use as well as increasing the overall capacity of the system with perhaps only a small reduction in quality of service ¶ [0044]. 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott as applied to claim 34 above, and further in view of O'Neill et al (herein O'Neill) US PG PUB 2004/0142695.
Re claim 35, Elliott discloses all the elements of 34, which claim 35 is dependent. Furthermore, while Hicks discloses a system that enables time division multiplexing. Hicks does not explicitly disclose comprising randomly allocating second signals to time slots of the time-domain multiplexing.  
However, O’Neill discloses that consecutive time division multiplex access, TDMA, frames comprising timeslots allocating a first selection of the timeslot to uplink communication in each of a plurality of cells and allocating a second selection of time slots to downlink communicate in each of the plurality of cells, and when the number of times lots of each frame to be allocated to uplink communication rather than downlink is different for different cells, varying the allocation of at least some of the uplink and downlink timeslots in a random or pseudo-random sequence, Abstract. Specifically, allocating a first selection of timeslots to uplink communication in each of a plurality of cells (step s2); allocating a second selection of timeslots to downlink communication in each of the plurality of cells (step s4); and varying the allocation of at least some of the uplink and downlink timeslots in a random or pseudo-random sequence in each cell (step 6) ¶ [0042]. 
Elliott and O’Neill are analogous art because they are from the same field of endeavor, optical systems employing time division multiplexing. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Elliott and O’Neill before him or her, to modify the timeslots of Elliott to include the ability to have some of the timeslots be allocated in a random sequence of O’Neill because it combines prior art elements according to known methods to yield predictable results, in this case, enabling a timeslot be used to multiple both cells or communication units, thereby increasing the flexibility of use as well as increasing the overall capacity of the system with perhaps only a small reduction in quality of service ¶ [0044]. 

Claim  37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott US PG PUB 2007/0133798 and Hicks WO 2009/141586.
Re claim 37, Elliott discloses a system for detecting eavesdropping on an optical communications channel, the system comprising: 
a transmitter configured to send over the same optical channel (ONUs communication with the OLT over a single optical fiber), a classical message using a classical communications technique (Fig. 7 illustrates a uplink communication between ONU 425-1 through 425-N and OLT 420 wherein ONU may transmit data D1 over a first channel  and wherein data D1 may be transmitted from ONU 425-1 using bright optical pulses¶ [0043] such that these bright pulses are of a classical communication technique) a second signal using a quantum cryptographic technique (Fig. 7 illustrate details of the uplink communication between ONUs 425-1 through 425-N and OLT 420 as ONU 425-1 may transmit QKD symbols or quantum key distribution symbols (QKD 1) over a second channel¶ [0043]);
a receiver configured to receive the classical message and the second signal (the OLT receives both of these signals, Fig. 7). 
Elliott does not explicitly disclose a receiver configured to detect eavesdropping of the classical message on the optical channel by detecting the eavesdropping of the second signal. However, Elliott discloses that when very low level of matter of energy, such as individual photons, are used to distribute keys, the techniques of quantum cryptography permit the key distributor and receiver to determine whether any eaves dropping has occurred during the key distribution. 
At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Elliott before him or her, to modify the OLTs and ONUs operating with the use of quantum key distribution of Elliott to include the ability of detect and determine eavesdropping of Elliott because it combines prior art elements, according to known methods, to yield predictable results, in the case, enabling the system to be aware of any eavesdropping and therefore understand of systems security status.
  Furthermore, Elliott discloses the transmission along the same optical channel, but does not explicitly disclose a transmitter configured to send over the same wavelength, a classical message using a classical communications technique a second signal using a quantum cryptographic technique.
However, Hicks discloses “on the Alice side of the quantum key device of the present invention there will be at least one quantum input channel for receiving the quantum signal and at least one classical input/output. The quantum channel could comprise a free space link or a link through one or more suitable waveguides. Conveniently the quantum channel comprises a link via fibre optic cable and for the avoidance of doubt as used herein the term waveguide shall be taken to include fibre optics. The classical communication channel may comprise any means of classical communications such as electrical, optical or wireless rf. Conveniently however the classical communication is also via fibre optic cable and the classical and quantum signals are wavelength division multiplexed. Thus the Alice side of the device may have a single fibre optic connection. The classical communications of the logic units with the Alice side may be wavelength division multiplexed or time division multiplexed as may be the encrypted communications to/from the various users”, (page 6 paragraph 2) and further states “on the user side of the device there will be a separate classical channel for each user” (page 6, paragraph 3), such that it is understood that each of the until have its own wavelength and that each wavelength of classical channel with have classical and quantum time division multiplexed.
Elliott and Hicks are analogous art because they are from the same field of endeavor, optical communications using quantum key distribution. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Elliott and Hicks before him or her, to modify the communication system of Elliott to include the ability to be time division multiplexed with the encrypted communications of Hicks because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the bi-directional communication of signals from the same unit to be time division multiplexed with each other and enable wavelength division multiplexing from the one unit as opposed to another unit. 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott US PG PUB 2007/0133798 and Mitchell JR et al (herein Mitchell) US PG PUB 2006/0204010.
Re claim 38, Elliott discloses a method for detecting an eavesdropper on an optical communication channel, the method comprising: 
sending a first signal using a classical communication technique (Fig. 7 illustrates a uplink communication between ONU 425-1 through 425-N and OLT 420 wherein ONU may transmit data D1 over a first channel  and wherein data D1 may be transmitted from ONU 425-1 using bright optical pulses¶ [0043] such that these bright pulses are of a classical communication technique)and a second signal using a quantum cryptographic technique, over the optical communication channel (Fig. 7 illustrate details of the uplink communication between ONUs 425-1 through 425-N and OLT 420 as ONU 425-1 may transmit QKD symbols or quantum key distribution symbols (QKD 1) over a second channel¶ [0043]). 
Elliott discloses that when very low level of matter of energy, such as individual photons, are used to distribute keys, the techniques of quantum cryptography permit the key distributor and receiver to determine whether any eaves dropping has occurred during the key distribution, such that the system is aware within a QKD system that one could detect eavesdropping, but does not disclose the details of how to detect the eavesdropping.
Elliott does not explicitly disclose the measuring or obtaining of noise for the second signal in order to determine an eavesdropper. However, Mitchell discloses:
obtaining noise of the second signal and transmittance for the second signal (an aspect of the invention is a method that includes collecting and processing data relating to the arrival times of the synchronization (“sync”) signals sent from one QKD station to another and compare the actual arrival times to the expected arrival times. The analyzed data is then used to detect extra signals that show up in the sync channel beyond those that were actually sent over the sync channel from one QKD station to the other. These extra signals are then identified as either noise or as intentionally introduced in an attempt to breach system security. In response to the analyzed data, the system may either keep operating in the instance where the spurious signals are deemed noise, or terminate operating in the instance where the spurious signals are deemed malicious ¶ [0008], wherein the sync channel is being transmitted SS, Fig. 1, and that it determines if there is noise or eavesdropping, such that they system must be able to obtain the noise to determine such things); and 
detecting an eavesdropper on the first signal if one or both of the noise and the transmittance of the second signal change by greater than a threshold value (accordingly, the FPGAs in controller 30A and/or 30B are adapted to perform Fourier signal processing to distinguish between legitimate signals in the sync channel that are expected to arrive within certain arrival time windows, and those suspect signals that arrive outside the arrival window times. In an example embodiment, the signal processing includes performing a Fourier analysis of the sync channel spectrum and setting a noise threshold This allows the user to ascertain whether errors in the arrival time of sync signals SS are due to noise (below the threshold) or due to a deemed to be an extra signal SE purposely inserted into the sync channel by an eavesdropper (above the noise threshold) ¶ [0030]).  
Elliott and Mitchell are analogous art because they are from the same field of endeavor, systems involving quantum communications as well as the determining of eavesdropping within the communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Elliott and Mitchell before him or her, to modify the optical communication system of Elliott to include the signal processing to determine eavesdropping, such as the Fourier processing of the signal and the noise within the signal in comparison to a threshold, of MItchell because it combines prior art elements according to known methods to yield predictable results, ensuring any eavesdropping within the quantum communication system. 
Re claim 39, Elliott and Mitchell disclose all the elements of claim 38, which claim 39 is dependent. Furthermore, Elliott discloses the first signal and the second signal are sent using a time division multiplexing technique (the dim QKD pulses and the bright data pulses on the uplink 605 may be transmitted over separate channels. Each channel may include a separate wavelength if Wavelength Division Multiplexed is employed, or a time slot if Time Division Multiplexing is employed ¶ [0042], such that TDM is used for the signals).  

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott and Mitchell as applied to claim 38 above, and further in view of O'Neill et al (herein O'Neill) US PG PUB 2004/0142695.
Re claim 40, Elliott and Mitchell disclose all the elements of claim 39, which claim 40 is dependent. Furthermore, Elliott discloses the use of a time division multiplexing within the system ¶ [0042]. Elliott does not explicitly disclose wherein the first signal and the second signal are sent in random time slots.  
However, O’Neill discloses that consecutive time division multiplex access, TDMA, frames comprising timeslots allocating a first selection of the timeslot to uplink communication in each of a plurality of cells and allocating a second selection of time slots to downlink communicate in each of the plurality of cells, and when the number of times lots of each frame to be allocated to uplink communication rather than downlink is different for different cells, varying the allocation of at least some of the uplink and downlink timeslots in a random or pseudo-random sequence, Abstract. Specifically, allocating a first selection of timeslots to uplink communication in each of a plurality of cells (step s2); allocating a second selection of timeslots to downlink communication in each of the plurality of cells (step s4); and varying the allocation of at least some of the uplink and downlink timeslots in a random or pseudo-random sequence in each cell (step 6) ¶ [0042]. 
Elliott and O’Neill are analogous art because they are from the same field of endeavor, optical systems employing time division multiplexing. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Elliott and O’Neill before him or her, to modify the timeslots of Elliott to include the ability to have some of the timeslots be allocated in a random sequence of O’Neill because it combines prior art elements according to known methods to yield predictable results, in this case, enabling a timeslot be used to multiple both cells or communication units, thereby increasing the flexibility of use as well as increasing the overall capacity of the system with perhaps only a small reduction in quality of service ¶ [0044]. 

Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 28, the claim is dependent upon claim 26, and further recites “comprising distinguishing between the time slots for the classical messages and second signal at a receiver and detecting eavesdropping by processing the second signal”. However, the examiner was unable to find, alone or in combination, that if classical message and the second signal are to interleaved using time slots, such that there is a way to distinguish between the different time slot for the classical message as well as to detect eavesdropping by analyzing the second signal, although analysis to determine eavesdropping has been mentioned by other prior art, specifically Mitchell JR et al (herein Mitchell) US PG PUB 2006/0204010. However, when the claim scope is considered as a whole, it is considered allowable. 
Re claim 29, the claim is dependent upon claim 28, and is allowable for the reason previously stated. 
Re claim 30, the claim is dependent upon claim 23, and further recites “comprising matching an optical power of the second signal and classical message on the optical channel.” The term “matching” has a plurality of definitions as stated by Merriam-Webster dictionary, which states “going well together” or “equal in amount”, such that there is much variation as to what is determined by “matching”, such that the claim scope could be considered indefinite. However, upon examination of the applicants’ specification which states “in some implementations an optical power of the classical message and second signal are matched in the optical channel, for example fibre optic, so as to make these two signals components difficult to distinguish for an eavesdropper.” ¶ [0020], and further states “thus, ins some implementations of the method/system the classical and quantum signals may be substantially indistinguishable in terms of their intensity and wavelength” ¶ [0021] such that the specification leads one to believes the definition of “matching” used is that of “equal in amount” in regards to the optical power, as stated by the claim scope. 
According to the interpretation, the examiner believes the claim scope, when considered as a whole, is considered allowable, due to the fact that the prior art does not disclose a classical message, which is a non-quantum signal, along with the second signal, which uses quantum cryptographic methods, to both have the same intensity as each other as they are transmitted with each other. 
Re claim 31, the claim is dependent upon of claim 23, which claim 31 is dependent. Furthermore, the claim recites “wherein sending the second signal comprises accounting for noise in sending and receiving the second signal, the noise including quantum vacuum noise, and detecting eavesdropping from an additional, unaccounted for noise component when receiving the second signal. “. However, the prior art, alone or in combination, the disclosure of the details of the noise being detection, including noise the sending and receiving the second signals, which also includes quantum vacuum noise. The vacuum noise is defined as quantum noise associated with the vacuum state, is not disclosed by the prior art to be measured or determined. Hence, the when the claim scope is considered as a whole, the claim is considered allowable. 
Re claim 32, this claim is dependent upon claim 31, and is allowable for the reasons previously stated. 
Re claim 33, the claim is dependent upon claim 23, which claim 33 is dependent. Furthermore, the prior art of Elliott discloses the optical receiver comprising amplifiers ¶ [0058]. However, the prior art, alone or in combination, using one or more amplifiers in the optical channel and accounting for noise of the one or more amplifiers when detecting eavesdropping of the second signal, specifically, wherein the channel comprises both the classical or non-quantum signal as well as a quantum signal that is also time division multiplexed with each other. Hence, when the claim scope is considered as a whole, the claim is considered allowable. 
Re claim 41, the claim is dependent upon claim 38, which claim 41 is dependent. Furthermore, the claim further recites “wherein the first signal and the second signal are equal in intensity”. However, the prior art does not disclose a classical message as well as a quantum transmission are equal in intensity. However, the examiner was unable to find wherein the classical message or classical transmission, e.g. a non-quantum communication, along with a quantum cryptographic transmission wherein both of the transmission are equal in intensity to each other, such that the claim, when considered as a whole, is considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637